         Case 1:15-cr-00867-RMB Document 634 Filed 06/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,                     ECF CASE

                                               NOTICE OF APPEARANCE AND
                     v.                        REQUEST FOR ELECTRONIC
                                               NOTIFICATION

  TURKIYE HALK BANKASI, A.S.,                  15 Cr. 867 (RMB)
    a/k/a “Halkbank,”

                          Defendant.




TO:     Clerk of Court
        United States District Court
        Southern District of New York

        The undersigned attorney respectfully requests the Clerk to note her appearance in this case

and to add her as a Filing User to whom Notices of Electronic Filing will be transmitted in this

case.

                                                     Respectfully submitted,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney for the
                                                     Southern District of New York


                                              By:    ___________________________a
                                                     Kiersten A. Fletcher
                                                     Assistant United States Attorney
                                                     (212) 637-2238
